ON MOTION NOE REHEARING,
Smith, P. J.
— Action of trespass de bonis aspor-tatis.
The defendants’ answer, in effect, admits the execution of the mortgage, for it as therein alleged “that after the execution of the said mortgage,” etc. This must be regarded as an explicit admission of the execution of the mortgage charged in the petition to have been executed by Lund to plaintiffs.
It is expressly admitted by the answer that Russell, who was defendants’ attorney, through Fish, another attorney, directed the constable to make the levy on the goods. From that part of the answer, which alleges that the goods, levied on by the constable under the execution in favor of the defendants, were released and duly tendered to plaintiffs and by them refused, is implied the admission by the defendants *457that the goods were taken out of the possession of the plaintiffs.
Under this state of the pleadings the plaintiffs, to ■prove their cause of action, were only required to show the value of the goods so wrongfully taken from their possession by the constable, and this was done. The implied admission of the answer was that the plaintiffs were in the possession of the goods under their mort.gage, which was given to secure their debt, and, if the admissions of the answer are not that broad, the evidence most clearly tends to establish the fact. ■
Now, as the plaintiffs were in possession of the goods, having a special property therein at the time the defendants caused the constable, to make the levy thereon of what the latter say was a void execution, it ■cannot concern the defendants whether the plaintiffs’ possession was that of mortgagee or pledgee. It could not avail defendants as a defense against their wrongful act whether the plaintiffs’ possession, which «they had caused to be invaded, was acquired in the one way or in the other. The vital question being whether the plaintiffs were in the possession of the property at the time of its caption.
The answer, in effect, admits the trespass, and pleads as a justification the offer to return the property. The difficulty about this defense, as suggested in the opinion, is that defendants did not preserve the property for plaintiffs’ use after their refusal to accept it, and thus be in continued readiness to return it. Ward v. Moffett, 38 Mo. App. 395.
The other special defense interposed by the answer in effect is, that the trespass was directed by another attorney, who was acting under the directions of the defendants’ attorney, and that the latter had no authority from defendants to employ the former, and, therefore, the defendants are not liable for the wrong *458committed. The authorities cited in the opinion show most conclusively that if the constable wrongfully made the levy without the knowledge of defendants’ attorney, and he afterwards approved or ratified the act of the constable, that the defendants are liable to' plaintiffs therefor. The letter of defendants’ attorney to plaintiffs’ attorney shows the approval and adoption by him of the constable’s act in levying on the-property if he had not previously directed the same. But whether defendants’ attorney directly ordered the constable to make the levy, or did so through his clerk, or another attorney, is of no consequence, since, under the law as declared by the authorities, the defendants were responsible to the plaintiffs for the acts of their attorney, though unwarranted by the law. The evidence tends to show that defendants’ attorney ordered the levy to be made, and, though he had no special authority so to do, yet as to the plaintiffs he must be held to have had an implied authority from defendants-for that purpose. The defendants are in no better situation than they would have been had they expressly authorized their attorney in the first instance to direct the constable to make the levy. The case must be treated, as far as these plaintiffs are to be affected, as one where the defendants directed the commission of the wrong.
We cannot see that the mere fact that Russell had been employed by plaintiffs in another suit incapacitated him from accepting employment by defendants,, or, if so, that plaintiffs are in any way to be affected thereby. If Russell was guilty of any wrongful conduct as attorney of the defendants, it nowhere appears that the same was with the connivance or at the instigation of plaintiffs.
In any view which we have been able to take of the case we think the judgment is for the right party. *459We cannot see that any of the matters complained of prejudice the defendants on the merits. We think the motion for a rehearing should he overruled.